Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 19 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Camp at Dobbss ferry 19th July 1781
                  
                  Questions by Genl Rochambeau
                  The Count de Barras in his Letter of the 13th instt and Mr De Choisy in his Letter of the 15th, demand both of them, Mr D. Choisy by the Desire of Mr D. Barras, what is to be the definitive Plan of operations that His Excellcy General Washington has fixed on, that they may make it known to the Count de Grasse on his arrival in these Seas, & so enable him to concur wth us—I beg of his Excellcy to fix on the Answer that I am to send to them, and at the same Time it will enable me to make before hand the necessary Preparations for the Corps of Troops that I command.
                  Let us suppose that the Count de Grasse does not look on it as practicable to force Sandy Hook; & that he does not bring with him any Land Troops: in these two Caces which appear very likely; because on One Hand, the Seamen look on Sandy Hook Bar as impossible to force, & on the other Hand because the Court of France makes no mention of any Troops to be brot here by the Count de Grasse, in the Letters that inform us of his Arrival here—In these two Caces, does his Excellcy think that with an Armey, while joined to the French Corps, will not be much more numerous than the Troops that defend New York, that it will be possible to undertake with Success something against that Place.
                  But if His Excellency does not look on it as practicable to risk it, could not the Operations be directed against Virginia, Mr D. Grasse be sent to Cheasapeak Bay & bring there the Detatchment of Mr De Choisey, & a part of His Excellency’s army—or the French Corps march as far as Elk River, where the Count de Grasse being master in Chesapeak Bay, would come to convoy him?  would not we be then in a Condition to undertake with Success on Lord Cornwallis & force him to evacuate Virginia.  That march of the French Corps would need to be prepared before hand; it would be necessary that Count de Barras, carry with him all our Seige Artillery, & bring with him all the Transports necessary to the Passage of the French Corps in the Bay of Cheasapeak.
               Answers by Genl WashingtonIt is next to impossible at this moment, circumstanced as we are, and labouring under uncertainties, to fix a definitive plan for the Campaign—definitive measures must depend upon Circumstances at the Time of the arrival of the Count de Grasse, particularly on the following.
                  1st  The Situation of the Enemy at that moment.
                  2d  On the Succours he shall bring with him—or on the Force we shall have collected by that Time.
                  3d  On the Operation & Advantages which may be gained by the Fleet in the moment of its Arrival—and—
                  4th  On the Continuance of the Fleet upon, & probability of its maintaing a decisive Superiority whilst it is here.
                  If the Fleet of Count de Grasse shoud be late in comg to this Coast—if the Count should not think it prudent to attempt forcg the passage of the Hook, or fail in makg the Attempt—if he shou’d bring no land Troops with him, & the American force should not be considerably augmented—I am of Opinion that under these Circumstances, we ought to throw a sufficient Garrison into W. Point—leave some Continental Troops & militia to cover the Country contiguous to N. York & transport the Remainder (both French & American) to Virginia, should the Enemy still keep a force there—the Season & other Circumstancs will admit of late Operations in that Quarter—To be prepared for such an Event, I think it highly expedient that Mr De Barras should hold all his Transports in the utmost readiness to take the Detatchment under Mr De Choisy & the heavy artillery at Providence on Board, & sail with them to meet the Troops either in Delaware or Cheasapeake as may be ultimately agreed upon.
                  But should the Fleet arrive in Season—not be limited to a short Stay—should be able to force the Harbour of N. York—& in addition to all these, should find the British Force in a divided State, I am of opinion that the Enterprize against N. York & its Dependancies should be our primary object.
                  To prevent the Enemy from a possibility of formg a Junction, & to lay a Foundation for their Ruin, I was anxious that Count de Barras, if he tho’t the Departure of the Royal Oak had given him a Superiority, should sail for Cheasapeak; an Event, 
                     if the Superiority is on his Side, I devoutly Wish; as I am of opinion that much good, & no Evil, can result from it—the Reasons which induce the Count to decline that measure have been communicated by him to your Excellency & to me by Letter.
                  Upon the whole I do not see what more can be done, than to prosecute the Plan agreed to at Weathersfield, & to recommend it to the Count de Grasse to come imediately to Sandy Hook—& if possible possess the Harbour of N. York, at the moment of his Arrival—& them from a full View & Consideration of the Circumstances which exist, form a definitive Plan of Campaign upon the surest Grounds.
                  
                     Go: Washington
                  